Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/09/2022 has been entered.
As per instant Amendment, claims 1-6, 8-15 and 17-21 have been amended. No new claims have been added. 
Claims 1-21 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Nicholas M. Stabler (Reg. No. 60,452) on February 22nd, 2022.  During the telephone conference, Mr. Nicholas has agreed and authorized the Examiner to amend claims 1-2, 7, 10, 16, 19 and 21. 
The application has been amended as follows:
CLAIMS
Replacing claims 1-2, 7, 10, 16, 19 and 21 as following:
1. (Currently amended) A method comprising:
storing feature behavior data received from a sensor of an industrial asset, the feature behavior data comprising a normalcy boundary identifying normal feature behavior and abnormal feature behavior for the sensor of the industrial asset in feature space;  
receiving input signals from the sensor and transforming the input signals into feature values in the feature space;
that is going to move outside the normalcy boundary based on the current values of the feature within the normalcy boundary; 
determining that the sensor of the industrial asset is subject to an attack based on the predicted future values of the feature in the feature space that is currently within the normalcy boundary and that is predicted to move outside the normalcy boundary in advance; and
outputting an early warning concerning the sensor of the industrial asset that is determined to be subject to the attack for display via a user interface. 
2.(Currently amended) The method of claim 1, wherein the sensor is included in a monitoring node that comprises actuators or controller nodes attached to the asset within an Industrial Internet of Things (IIoT). 
7. (Currently amended) The method of claim 1, wherein the outputting comprises outputting the early warning about the future feature value to at least one of a control system of the asset and an operator of the asset. 
10. (Currently amended) A computing system comprising:
a storage configured to store feature behavior data received from a sensor of an industrial asset, the feature behavior data comprising a normalcy boundary identifying normal feature behavior and abnormal feature behavior for the sensor of the industrial asset in feature space;  

receive input signals from the sensor,
transform the input signals into feature values in the feature space, 
predict, via a plurality of machine learning models comprising a plurality of different time scales, respectively, future values of a feature that is currently within the normalcy boundary that is going to move outside the normalcy boundary based on the feature values of the feature within the normalcy boundary,
determine that the sensor of the industrial asset is subject to an attack based on the predicted future values of the feature in the features space that is currently within the normalcy boundary and that is predicted to move outside the normalcy boundary in advance, and
output an early warning concerning the sensor of the industrial asset that is determined to be subject to the attack for display via a user interface. 
16. (Currently amended) The computing system of claim 10, wherein the output is further configured to output the early warning about the future feature value to at least one of a control system of the asset and an operator of the asset. 
19. (Currently amended) A non-transitory computer readable storage medium having stored therein instructions that when executed cause a processor to perform a method comprising:

receiving input signals from the sensor and transforming the input signals into feature values in the feature space;
predicting, via a plurality of machine learning models comprising a plurality of different time scales, respectively, future values of a feature that is currently within the normalcy boundary that is going to move outside the normalcy boundary based on the current values of the feature within the normalcy boundary; 
determining that the sensor of the industrial asset is subject to an attack based on the predicted future values of the feature in the features space that is currently within the normalcy boundary and that is predicted to move outside the normalcy boundary in advance; and
outputting an early warning concerning the sensor of the industrial asset that is determined to be subject to the attack for display via a user interface. 
21. (Currently amended) The method of claim 1, wherein the outputting comprises outputting the early warning signal indicating that a future feature value is going to become an abnormal feature prior to a value of the feature crossing over the normalcy boundary.
Response to Arguments 
 The previous rejection of claims 1-4, 6-8, 10-13, 15-17 and 19-21 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-21 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-21, the closest prior arts, Baradaran (US 2017/0124478), in view of Tarassenko (US 2004/0148140), in view of Segev (10,148,680), in view of Bellala (US 2017/0147930), in view of Joseph (US 2017/0032130) and further in view of Harpale (US 2017/0284896), alone or in combination fails to anticipate or render obvious the claim invention.  
Baradaran (prior art of record) discloses systems and methods for improving anomaly detection using injected outliers. A normalcy calculator of a device may include a set of outliers into a training dataset of data points. The normalcy calculator, using a K-means clustering algorithm applied on the training dataset, identify at least a first cluster of data points. The normalcy calculator of the device may determine a region with a center and an outer radius that covers at least a spatial extent of the first cluster of data points. The normalcy calculator may determine a first normalcy radius for the first cluster by reducing the region around the center until a point at which all artificial outliers are excluded from a region defined by the first normalcy radius. An outlier detector of the device may use the See the abstract,  par. 0003 and 0249 of Baradaran.
Tarassenko (prior art of record) discloses representing a patient's condition data from a plurality of sensors, including the measurement signals and also secondary parameters derived from the measurement signals, are displayed in a simple way by mapping them from the multi-dimensional measurement space to a two-dimensional visualization space. This can be achieved using a mapping achieved by a suitably trained artificial neural network and it is possible to modify the apparatus to include an alarm which responds to data points being plotted outside a pre-defined region of "normality" in the visualization space.  Starts out as "normal" for that group (the region within boundary 80) but deteriorates during the course of monitoring to the right-hand part of the plot. An alarm can be generated once the boundary of normality has been crossed- See the abstract, par. 0051-0052, 0055 and fig.12 of Tarassenko.
Segev (prior art of record) discloses methods and systems for detecting unknown multidimensional data points (MDDPs) that are classified as anomalies (abnormalities) that deviate from normal behavior in high dimensional big data (HDBD) and which are indicative of an undersirable event, and more particularly to offline and online anomaly detection of anomalies in such data - See the abstract and  Col.1; lines 17-24 of Segev.
Bellala (prior art) discloses a system including a training module, a performance testing module, and an interface module. The training module generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data and the performance testing module analyzes See the abstract, par. 0017-0018, 0036, and 0045 of Bellala.
Joseph (prior art) discloses using trained classifiers to detect an anomaly in input events, and generating a predictive attack graph based on the detected anomaly in the input events. The predictive attack graph may provide an indication of different paths that can be taken from an asset that is related to the detected anomaly to compromise other selected assets in a network of the asset, and the other selected assets may be selected based on a ranking criterion and a complexity criterion- See the abstract of Joseph.
Harpale (prior art) describes a machinery failure evaluation system and associated method. The system may receive time-series data associated with a piece of machinery. An anomaly associated with the piece of machinery may automatically be determined by comparing the time-series data with a model associated with the piece of machinery. Furthermore, it may be determined that the anomaly is not a known fault based on performing a lookup of known failure modes. In a case that the anomaly is not a known fault, an alert associated with an unknown failure mode may be transmitted - See the abstract of Harpale.
Baradaran, Tarassenko, Segev, Bellala, Joseph and Harpale teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 10 and 19.  For example, none of the cited prior art teaches or suggest the steps of predicting, via a plurality of machine learning models comprising a plurality of different time scales, respectively, future values of a feature that is currently within the normalcy boundary that is going to move outside the normalcy boundary based on the current values of the feature; determining that the sensor of the industrial asset is subject to an attack based on the predicted future values of the feature in the feature space that is predicted to move outside the normalcy boundary in advance; and outputting an early warning concerning the sensor of the industrial asset that is determined to be subject to the attack for display via a user interface. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-9, 11-18 and 20-21 are directly or indirectly dependent upon claims 1, 10 and 19 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANCHIT K SARKER/Examiner, Art Unit 2495